DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (JP 2014-103265) in view of Urata et al. (JP 2012-012699).
	Regarding claims 1 and 3-5, Otsuka discloses a magnetic powder comprising a plurality of alloy powders including at least a first alloy powder and a second alloy powder in which those composition are different, wherein the first alloy powder is FeSiAl or FeSiB and the second alloy powder is FeCr1at.%, Otsuka discloses that the content of the first alloy powder and second alloy powder is 60% and 40%, respectfully, which reads upon the claimed volume ratio, a ratio of the average particle diameter of the first alloy powder to the second alloy powder is 4.5, and the first alloy powder includes at least any one of an amorphous phase and a crystalline phase having an average crystallite size of 50 nm or less ([0011], Table 2, No. 18; (d1: 45) / (d2: 10) = 4.5)).
Otsuka discloses that the first alloy powder is FeSiB, however, fails to explicitly disclose that it is FeSiBP main component with the additional elements as claimed. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuka’s FeSiB based material to the materials taught in Urata, since Urata discloses that this will lead to excellent magnetic properties (Abstract).

Regarding claims 6 and 10, the limitations “prepared by a gas atomization method” per claim 6 and “water atomization method” per claim 10, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113)
Regarding claim 7, Otsuka discloses the structure of the second alloy powder as claimed.
	Regarding claims 16-17 and 19-21, Otsuka discloses a magnetic core and a coil component as claimed comprising the composite material of the magnetic powder and a resin powder as a main component (Title, [0010], [0062], claim 4, figure 1).  Further given that Otsuka .  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (JP 2014-103265) in view of Urata et al. (JP 2012/012699) and further in view of Sugano (JP 2007/134381).
Regarding claims 8-9, Otsuka discloses that the second alloy powder is FeCr, however, fails to explicitly disclose that it is FeSiCr containing Ni.  
Sugano discloses a FeCr magnetic particle comprising Si and Ni (claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuka’s FeCr magnetic alloy powder to additionally comprise of Si and Ni, since Sugano discloses that this will lead improve magnetic properties [0013].

Response to Arguments
Applicant's arguments filed 2/2/21 have been fully considered but they are not persuasive. 
Applicant has argued that it would not have been obvious to modify Otsuka’s first alloy powder FeSiB to be of FeSiBP main component comprising Cu content of less than 1.5 at.% (Tables 1-2), wherein Urata further discloses that part of Fe can be substituted with Ni and/or Co of 3 at.% or less (claim 5) and/or with a C of less than 4 at.% (Tables 2 and 5).  This is because “while Urata discloses a single alloy composition comprising the formula FeaBbSiCPxCyCuz, Urata does not disclose a magnetic powder comprising a plurality of alloy powders including at all the features of the present claimed invention, Urata is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely the specific alloy used in an analogous art of inductors or cores, and in combination with the primary reference, discloses the presently claimed invention.  Nevertheless, Urata does disclose that the alloy improves corrosion resistance [0101].  It is also noted that the claims are open to unrecited elements.
	In response to applicant's argument that Otsuka’s first and second particles can be uniformly distributed and the second particles have entered the gaps between the first particles when carrying out compression molding, consequently the filling factor becomes higher and a high permeability can be obtained has a different purpose than applicant’s low magnetic loss and good corrosion resistance without damaging insulation resistance and saturation magnetic flux density, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Furthermore, this has been found unpersuasive because the claimed invention also claims different particle sizes for the first and second particles, therefore would inherently have a filling effect.  
	Applicant argues that Otsuka’s Fe-Si based material and Fe-Si-B based material shown in Table 2 of Otsuka are inferior to corrosion resistance and rusts, so that it may cause lowering in 
    PNG
    media_image1.png
    214
    511
    media_image1.png
    Greyscale

This has been found unpersuasive.  This is because the instant specification even acknowledges that Fe-Al-Si based material has good corrosion resistance.  Further, “may” cause lowering insulation resistance is not a conclusive statement that all Fe-Al-Si based materials are inferior and thus must easily rusts.  In addition, the instant specification stated that the additive element of Cu, Nb, B, or Si appears to contribute corrosion.  Otsuka does not disclose the additional elements, thus, would be considered corrosion resistance.  In fact, the present invention includes these additional elements (claim 4: Cu), thereby, the claimed alloy would possess some corrosion properties according to applicant’s arguments.  Thus, it appears that corrosion resistance is not considered to be an ideal property in the present invention.
Applicant has submitted a declaration to describe the differences between the Fe-Si-B-C based material and the Fe-Si-B-P based material for the first alloy powder, wherein applicant has stated that the Fe-Si-B-C based material was made of a crystalline phase in which the average crystallite diameter was micron order, and thus, Otsuka’s Fe-Si-B-C powder must be a crystallite with a micron order.  This has been found unpersuasive.  This is because not only applicant has recognize that Otsuka’s Fe-Si-B-C based material can be of an amorphous structure, but Otsuka discloses that other materials can be used and not just Fe-Si-B-C based material [0034].  76Si11B11C2).  It is not clear to the examiner that all Fe-Si-B-C based material would have a crystallite size of more than 50 nm (emphasis added).  Thus, the examiner contends that Otsuka’s powder does not disclose that it must have a crystalline phase having an average crystallite size of more than 50 nm as applicant has argued.  
Otsuka’s argued the criticality of the claimed Fe-Si-B-P that contributes to an ideal core loss. And magnetic loss.   Applicant stated that it was confirmed that core loss of the respective sample Nos. 101-107 using Fe-Si-B-C based material was larger in comparison with that of the respective sample Nos. 1-7 using Fe-Si-B-P based material.  This has been found unpersuasive.  As disclosed previously, Otsuka’s composition are open to other materials, not just Fe-Si-B-C alloy.  Further, the reference tables pointed to in the declaration is not commensurate in scope with the claims.  In particular, the evidence does not support that the broad alloy of the first and second magnetic powder range with its concentration, content of the second alloy powder range, and the entire particle diameter of the first and second alloy powder range ratio are unexpected.  In other words, the provided evidence does not support unexpected results for all the possible combinations of the first and second alloy powder and its specific material and structure range as claimed.  Although Applicant appears to argue an unexpected result of ideal core and magnetic loss, the issues with the data as highlighted above illustrate that such unexpected results have not been persuasively demonstrated.
	For these reasons set forth above, the rejection is being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






Linda Chau
/L.N.C/Examiner, Art Unit 1785        

/Holly Rickman/Primary Examiner, Art Unit 1785